Citation Nr: 0635669	
Decision Date: 11/16/06    Archive Date: 11/28/06	

DOCKET NO.  05-35 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from July 1943 to 
December 1945.  He was separated from service as a result of 
injury to his low back.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied service connection for 
cervical spine disorder.  The representative requested an 
advance on the docket as a result of the veteran's advancing 
age, and the Board granted this motion in October 2006.  The 
case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran received an injury to his low back during 
service, and was intermittently hospitalized and eventually 
separated for this injury, but there is a complete absence of 
any objective medical evidence which shows or suggests that 
the veteran sustained a cervical spine whiplash or other 
injury in association with the injury to his low back in any 
of these records, and there is a complete absence of any 
objective evidence of chronicity of cervical spine symptoms 
from 1945 until 2004; X-ray and other diagnostic studies at 
present reveal a uniform degenerative arthritis of the 
lumbar, thoracic and cervical spine, and a preponderance of 
the evidence is against a finding that current cervical spine 
arthritis is in any way related to the veteran's low back 
injury received in service.  




CONCLUSION OF LAW

A cervical spine disorder was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in March 2005, 
prior to the issuance of the rating decision now on appeal 
from May 2005.  This notification informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The service medical records were already on 
file, the veteran submitted certain private treatment 
records, and a statement from a private physician, and the 
veteran was provided a VA orthopedic examination with a 
review of the claims folder and a request for opinions 
consistent with VCAA.  The record does not show that the 
veteran sought or required routine treatment with VA for his 
service-connected low back disorder at any time following 
service separation.  The veteran was most recently provided 
VCAA notice with respect to down-stream issues, and while 
this notification may not have been timely, any error in this 
regard must be harmless because no allowance can result from 
this appeal.  The Board finds that VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from injury or disease incurred or aggravated in 
line of active military duty.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for arthritis which is shown 
to have become manifest to a compensable degree within one 
year from the date of service separation.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The veteran filed his claim for service connection 
for a cervical spine disability in February 2005, nearly 
60 years after he was separated from active military duty.  
At that time, he claimed that his cervical spine disorder was 
"secondary" to his service-connected low back disorder.  
There is certainly no evidence or argument that the veteran's 
cervical spine problems at present are causally related to a 
lumbar spine disorder, and it is evident from the veteran's 
other statements and the clinical evidence on file, that the 
veteran is in fact claiming that his cervical spine was 
injured at the same time that his low back was injured during 
service.  Indeed, in his notice of disagreement, the veteran 
argued that at the time his low back injury occurred, he 
suffered a contemporaneous cervical spine injury.

Service medical records reveal that in April 1945, while 
performing aircraft maintenance duties, the veteran was 
injured while working on a B-29 aircraft when someone 
actuated a ball (gun) turret and the gun barrels struck the 
veteran in the low back and forced him against ammunition 
boxes and/or the airplane fuselage.  There were immediate 
complaints of low back pain, and there were also several 
minor contusions.  The veteran was immediately X-rayed at the 
Pyote Regional Hospital and found to have no fractures or 
other identifiable disability.  There was a small laceration 
of the left knee and of the lumbosacral area.  He was treated 
by bed rest, heat lamp or radiation and physiotherapy but 
reported no improvement.  He remained in bed for three weeks 
and then was placed on convalescent status.  The veteran 
subsequently reported having some radiating pain to the left 
leg.  

The veteran was thereafter transferred for continued medical 
oversight to the Percy Jones Hospital, at Fort Custer in 
Battle Creek, Michigan, in July 1945.  Records of the Percy 
Jones Hospital note that no transfer diagnosis was submitted.  
Previous and current X-rays of the back revealed no 
fractures.  Although the veteran was administratively 
assigned to the Percy Jones Hospital from July through the 
time of his separation in December 1945, the Percy Jones 
medical records make it evident that the veteran spent a 
great deal of time on furlough away from the hospital.  
Records from this facility do indicate that multiple 
examinations and diagnostic studies did not confirm a 
diagnosis of a herniated nucleus pulposus (herniated disc).  
The veteran worked while on furlough without excessive 
discomfort to the low back, which was the only region of 
discomfort.  It was recorded that there were insufficient 
findings to warrant any further definitive care and that 
maximum hospital benefit had been obtained.  A careful review 
of all of the service medical records, including those 
associated with treatment at the Pyote Regional Hospital in 
Texas and the Percy Jones Hospital in Michigan fail to 
contain any complaint, finding, diagnosis or treatment for 
any cervical spine injury, pain, or discomfort at any time.  

Following service separation, the veteran filed a claim with 
VA for his lumbar spine injury, and he was provided a VA 
examination in September 1946.  He continued to work as a 
partner in an automobile service station.  The only finding 
from this examination was a possible left sacroiliac strain 
and arthritis of the left sacroiliac joint.  The veteran did 
not then claim, nor were any complaints or clinical findings 
with respect to his cervical spine.  

The veteran was provided another VA orthopedic examination in 
September 1948.  All leg and back testing was negative, with 
the exception of flexible raising.  It was also noted that 
the neck was negative at this time.  It was reported that no 
treatment was indicated, and it was suggested that a 
psychiatrist might help the veteran in that it was the 
orthopedist's opinion that disability presented was more of a 
psychogenic nature than an orthopedic condition.  X-ray 
studies taken at the time of this examination showed normal 
vertebral bodies throughout with no lipping or spurring, 
normal intervertebral disc spaces, normal sacroiliac and 
hips, and no evidence of arthritis.  

As a result of the orthopedist's recommendations, the veteran 
was referred for a fee-basis VA psychiatric examination in 
March 1949.  Although this examination failed to reveal any 
evidence of psychosis, psychopathetic personality or overt 
psychoneurosis, it was nonetheless the psychiatrist's opinion 
that the veteran's chronic back pain was in the nature of a 
fixed conversion syndrome.  It was a result of these later 
examinations that the veteran's initially assigned 20 percent 
evaluation for chronic low back pain was reduced to 
noncompensable.  

The veteran was provided another VA orthopedic examination in 
April 1949.  He continued to report significant chronic low 
back pain, radiating to the lower extremities, but there were 
no significant findings upon examination, and no evidence of 
any swelling or muscle spasm in the back or legs.  Reflexes 
were normal, and there was no area of hyperesthesia of the 
lower extremities.  Again, there were no complaints by the 
veteran nor any clinical findings with respect to a cervical 
spine problem.  There is thereafter a complete absence of any 
objective medical evidence documenting any complaints or 
findings with respect to the veteran's cervical spine for 
some 50 years.

In January 2003, the veteran filed a claim for an increased 
evaluation for his low back.  While this claim was under 
development, he filed a claim for service connection for his 
cervical spine disability in February 2005.  With that claim, 
he submitted a statement from a private treating physician 
(undated), indicating that he was treating the veteran for 
lumbar myositis "as a result from a injury that occurred 
during the second world war in an airplane accident."  He 
further wrote that in the process of evaluating the veteran, 
it became apparent he also had cervical myositis, and that X-
rays revealed extensive degenerative changes of the cervical 
spine, "which we can only attribute to the same injury that 
occurred during his airplane accident during the Second World 
War in 1940-something."  While the appeal was being 
considered by the Board, the veteran submitted another 
statement from the same private physician, dated in September 
2006, with waiver of RO initial consideration.  This 
statement is essentially duplicative of the earlier 
statement, opining that the veteran had had no intervening 
cervical spine injury since his 1945 "airplane accident," 
and that current cervical spine arthritis and disk disease 
"is clearly the result of the injury sustained in 1945."

In January 2004, the veteran was provided a VA orthopedic 
examination in conjunction with his initial claim for 
increase of his lumbar spine disability.  That examination 
clearly stated that the veteran denied any subjective 
complaints with respect to his cervical spine.  X-ray studies 
taken in conjunction with that examination noted a scoliosis 
convex to the left and disc space narrowing with osteophytes 
anteriorly at virtually all levels throughout the lumbar 
spine consistent with spondylolysis.  

Private treatment records from December 2004, reflecting 
treatment by the veteran's private physician, include the 
veteran's reported history of injuring his neck and low back 
during service.  The veteran reported to this physician that 
he had ruptured two discs in 1945, and also reporting a 
whiplash injury to his neck in 1945.  Recent X-rays showed 
three ruptured discs of the cervical spine and two ruptured 
lumbar discs.  This private treating physician also reported 
that the veteran had degenerative arthritis throughout his 
lumbar spine.  

In March 2005, the veteran was provided a VA examination in 
conjunction with his claim for service connection for 
cervical spine disability.  The veteran's claims folder was 
provided to the VA physician in conjunction with the 
examination.  The history of initial injury was discussed.  
The report confirmed earlier findings of spinal scoliosis.  
The cervical spine was noted to have no spasm, atrophy, 
guarding, or tenderness, but there were mild weakness and 
mild pain with motion.  Sensory examination of the upper and 
lower extremities was all normal.  X-ray studies of the 
cervical spine were interpreted as showing narrowing of C5-C6 
and C6-C7, with marginal sclerosis and spurs consistent with 
degenerative disc disease.  X-rays also revealed spurring 
from the mid and lower thoracic vertebrae consistent with 
spondylosis.  X-ray studies of the lumbosacral spine showed 
narrowing of disc space at L3-L4, with marginal sclerosis and 
spurs at L5-S1 consistent with degenerative disc disease.  
None of these X-ray studies were interpreted as revealing any 
evidence of acute blunt trauma.  The physician conducting the 
examination noted that the multiplicity of X-ray studies 
confirmed "degenerative changes of the entire spine."  It was 
further noted that degenerative changes (osteoarthritis) 
occur over time, and are often present in individuals of this 
veteran's age.  In response to a question as to whether there 
was evidence from examination and record review which showed 
that the veteran's current cervical spine problems were 
attributable to injury during service in the 1940's, the VA 
doctor said he could not resolve this issue without resorting 
to "mere speculation."  This physician also concluded that it 
was likely that the veteran had bilateral carpal tunnel 
disease and this was in fact confirmed by an April 2005 VA 
EMG study which reflected bilateral median nerve dysfunction 
at the level of the wrist as seen in carpal tunnel syndrome, 
right being severe and left being moderate.  

Based upon a careful review of all of the evidence on file, 
the Board concludes that a clear preponderance of the 
evidence is against the veteran's claim for service 
connection for cervical spine disability.  There is a 
complete absence of any objective medical evidence which 
shows or suggests that the veteran incurred any injury to his 
cervical spine at any time during active military service.  
It is very noteworthy, in this regard, that there are 
contemporaneous service medical records documenting the 
veteran's multiple hospitalizations during service with 
chronic and continuing complaints of severe low back pain 
with radiation to lower extremities, and yet these records 
are entirely silent for any complaints by the veteran of any 
contemporaneous injury to his neck or cervical spine.  
Contusions from the aircraft gun turret injury were only to 
the low back and knee.  Moreover, there were no complaints by 
the veteran or any findings regarding an injury to the 
cervical spine in multiple VA examinations given in the years 
following service separation in 1946, 1948, and 1949.  The 
neck was noted to be negative in 1948.  

Even at the time of the January 2004 VA examination, the 
veteran did not complain of any symptoms with respect to his 
cervical spine.  Although extensive degenerative changes and 
disc disease of the cervical spine is first identified in 
2004, and it is certain that these extensive changes predated 
their initial discovery, there is certainly nothing in the 
record which in any way would objectively support a 
conclusion that cervical degenerative arthritis and disc 
disease first shown in 2004 are attributable to the veteran's 
injury of the low back some 59 years earlier in 1945.  
Consistent with the language of 38 C.F.R. § 3.303, there is a 
complete absence of any evidence of chronicity of 
symptomatology during service and for decades following 
service separation.  

The Board does not find the statements of the veteran's 
private treating physician to be of any particular 
evidentiary value.  It is clear that this physician did not 
have access to or conduct any review of the veteran's service 
medical records and the records of multiple VA examinations 
in the years following service.  It is also clear that this 
physician based his opinion solely upon the veteran's 
reported medical history, and this private physician's 
treatment records clearly indicate that the veteran told him 
that he ruptured multiple discs in his lumbar spine at the 
time of the service injury in 1945, and that he had chronic 
neck and low back symptoms since 1945, and these statements 
are soundly refuted by the objective medical evidence on 
file.  It is certainly unclear what this private physician 
had in mind when he reported that the veteran was involved in 
"an airplane accident" during service.  This physician 
provided no reasons and bases for his opinion that current 
cervical spine disability was attributable to in-service 
injury other than "we can only attribute [cervical spine 
disability] to the same injury that occurred during his 
airplane accident..."  It is also noteworthy that the veteran's 
private treating physician clearly provided a diagnosis of 
cervical spine disc disease with radiculopathy to the upper 
extremities attributable to such disease, but this physician 
apparently failed to diagnose bilateral carpal tunnel 
syndrome of both of the veteran's arms, as discovered by 
subsequent VA diagnostic testing, and the veteran's bilateral 
carpal tunnel syndrome symptoms are entirely unrelated to any 
cervical radiculopathy.  

The physician who conducted the March 2005 VA orthopedic 
examination with claims folder review concluded that any 
attempt to relate the veteran's cervical spine disability to 
incidents of service would be entirely speculative.  Under 
the facts and circumstances presented in this case, the Board 
does not find this to be a "neutral" opinion, as argued by 
the representative.  This doctor acknowledged that small 
multiple or individual major traumas can contribute to the 
type of cervical spine disability present in the veteran, but 
that it would be pure speculation to attempt to attribute 
current findings for the veteran to this single incident 
during service.  Although this physician had access to the 
veteran's claims folder, he did not in his report of 
examination point out all of the essentially negative 
evidence on file during and in the immediate years following 
the veteran's period of military service as the Board has 
done in this decision.  

That is, a preponderance of the evidence on file is against 
the veteran's claim that he injured his cervical spine during 
service because there is a complete absence of any objective 
evidence that he suffered any symptoms to his cervical spine 
at the time of the injury and through multiple examinations 
and hospitalizations subsequent to that injury from 1945 
through 1949.  The representative argues that the VA 
examiner's opinion is neutral in nature, and the private 
physician's opinion supports the veteran's claim, so an 
allowance is warranted.  The Board disagrees.  The VA 
examiner's opinion is not neutral in nature and is definitely 
against the veteran's claim.  The private treating 
physician's opinion is based solely on the reported history 
of the veteran, and that history is shown to be inaccurate in 
several particulars by the objective evidence on file.  While 
the veteran requested a copy of his claims folder in March 
2006, reportedly so he could provide this information to his 
private physician for review in providing an opinion, nothing 
in either of this private physician's statements indicates a 
review of the veteran's clinical history during or in the 
years following service separation.  Current X-ray studies 
show that the 81 year old veteran has extensive degenerative 
changes of the entire cervical, thoracic and lumbar spines, 
but do not indicate the existence of any past acute, 
identifiable trauma at any particular level.  With or without 
the clinical opinions now on file, given the complete absence 
of any objective evidence of injury or chronicity of symptoms 
of the cervical spine at any time during service or for 
decades after service, any attempt to relate current findings 
for the veteran's cervical spine to any incident of service 
would be purely speculative.  





ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


